DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Drawings
The drawings are objected to because reference numbers presented in Paragraphs 0009-0020 of Published application US 2021/0370709 are repetitive and utilize the same numbers for both the paint tray and the paint tray liner.
Furthermore, Reference numbers 1-5 should be individually listed as referring to individual elements and not listed as FIG 1 (1). Rather, Figure 1 should depict the perspective view of paint tray. The paint tray comprises a left side wall (1), a back wall (2), a right side wall (3), a front wall (4) and a base bottom surface (5). The paint tray liner is shown in Figure 2 comprising a left side wall (6), a back wall (7), a right side wall (8), a front wall (9) and a base bottom surface (10).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-18 been renumbered below. Furthermore, as shown below, for the purposes of examination, Claims 1-18 have been redrafted to better conform with standard U.S. practice.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
1: A paint tray integrally formed of silicone. 

2: The paint tray of claim 1, wherein said tray is yellow. 

3: The paint tray of claim 1, wherein said tray is blue. 

4: The paint tray of claim 1, wherein said tray is white. 

5: The paint tray of claim 1, wherein said tray is black. 

6: The paint tray of claim 1, wherein said tray is orange. 

said tray is clear. 

8: The paint tray of claim 1, wherein said tray is multi-colored. 

10: A paint tray liner integrally formed of silicone. 

11: The paint tray liner of claim 10, wherein said paint tray liner is configured to fit in a paint tray. 

12: The paint tray liner of claim 10, wherein said paint tray liner is yellow. 

13: The paint tray liner of claim 10, wherein said paint tray liner is blue. 

14: The paint tray liner of claim 10, wherein said paint tray liner is white. 

15: The paint tray liner of claim 10, wherein said paint tray liner is black. 

16: The paint tray liner of claim 10, wherein said paint tray liner is orange. 

17: The paint tray liner of claim 10, wherein said paint tray liner is clear. 

18: The paint tray liner of claim 10, wherein said paint tray liner is multi-colored.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fitting into a single paint , does not reasonably provide enablement for fitting into ANY paint tray.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While the paint tray liner appears to be capable of fitting into a standard paint tray, the paint tray liner does not appear to be capable of fitting into ANY and EVERY paint tray. For example, even a flexible silicone liner cannot fit into oversized paint tray or a smaller paint tray. 
Therefore, the silicone paint tray liner capable of fitting into any paint tray is not enabled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding Claim 11, as discussed above, it is not enabled how the claimed paint tray liner can fit in any paint tray, regardless of the relative sizes and dimensions of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (CA 263757).
Regarding Claim 10, Molnar discloses a paint tray liner completely made of silicone such as silastic (Page 2 Lines 5-10). 
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield (GB 2521642).
Regarding Claim 10, Whitfield discloses a paint tray liner (36) completely made of silicone (Page 9 Lines 3-10).
Regarding Claim 11,  Whitfield discloses the paint tray liner (36)  is configured to fit into a paint tray (2, 16). 
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (WO 2014/063185).
Regarding Claim 10, Bryan discloses a paint tray liner (120) completely made of silicone (Paragraph 0043).
Regarding Claim 11, Bryan discloses the paint tray liner (120)  is configured to fit into a paint tray (140 – Paragraph 0042-0043). 
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blauth (DE 10226871 A1).
Regarding Claim 10, Blauth discloses a paint tray liner (a) completely made of silicone (Paragraph 0005).
Regarding Claim 11, Blauth discloses the paint tray liner (a)  is configured to fit into a paint tray (b – Figure 1 Paragraph 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 2013/0153580).
Regarding Claim 1, Marino discloses a paint tray (10) wherein the tray body (100) may be coated in or otherwise incorporate a non-stick material such as a silicone polymer (Paragraph 0047). 
While Marino does not disclose the paint tray is completely and integrally formed of silicone, a person having ordinary skill in the art before the effective filing date of the claimed invention would recognize and find obvious that the paint tray body incorporating the silicone polymer non-stick material may be made to be integrally formed from silicone as this represents the obvious type variation of making the silicone non-stick components integral or continuous throughout the tray body. In the present case, a person having ordinary skill in the art would recognize the obvious benefit of an integral silicone construction to make the entire tray non-stick and allowing wet and dry paint used in the paint tray to be easily removed. Please see MPEP 2144.04 Sections V Part B and E. 
 Regarding Claims 2-8, the color of the paint tray seen in Marino is an aesthetic design change that has no mechanical function and serve only as ornamentation to the paint tray. Such aesthetic variations are obvious type modifications which a person having ordinary skill in the art would recognize as being typically modified to obtain predictable results without any functional difference. Please see MPEP 2144.04 Section I. 
Claims 1-8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2016/0009431).
Regarding Claim 1, Butler discloses a tray (100) that is integrally formed of flexible material such as silicone (Paragraph 0052). 
While Butler does not disclose the flexible tray is a paint tray, a person having ordinary skill in the art would recognize that the tray of Butler may be used as a paint tray, as it incorporates a sloped wall (810) and is configured to pour material through pourer 370. Therefore, while the tray is not specifically recited to hold paint, using the tray to handle paint would be an obvious use of the tray in Butler. To specify the contents of a container is an obvious variation that does not impose any structural limitation on the container itself. 
Regarding Claims 2-8, the color of the paint tray seen in Butler is an aesthetic design change that has no mechanical function and serve only as ornamentation to the paint tray. Such aesthetic variations are obvious type modifications which a person having ordinary skill in the art would recognize as being typically modified to obtain predictable results without any functional difference. Please see MPEP 2144.04 Section I. 
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (CA 263757), Whitfield (GB 2521642),  Bryan (WO 2014/063185), Blauth (DE 10226871 A1) as applied to Claim 10.
Regarding Claims 12-18, the color of the silicone paint tray liner seen in Molnar, Whitfield, Bryan, or Blauth is an aesthetic design change that has no mechanical function and serve only as ornamentation to the paint tray. Such aesthetic variations are obvious type modifications which a person having ordinary skill in the art would recognize as being typically modified to obtain predictable results without any functional difference. Please see MPEP 2144.04 Section I. 
Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents

Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)


_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIDEON R WEINERTH/Examiner, Art Unit 3736